                Case 2:12-cv-01282-JLR Document 649 Filed 11/16/20 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         UNITED STATES OF AMERICA,                    CASE NO. C12-1282JLR

11                              Plaintiff,              ORDER DIRECTING PAYMENT
                    v.                                  OF THE SEPTEMBER 2020
12                                                      INVOICE
           CITY OF SEATTLE,
13
                                Defendant.
14

15         The court hereby APPROVES the Seattle Monitoring Team’s September 2020

16   invoice and DIRECTS the Clerk to draw a check on the funds deposited in the registry of

17   this court in the principal amount of $18,242.00 to pay the September 2020 invoice,

18   payable to LNW Group LLC, and mail the check to the payee.

19         //

20         //

21         //

22         //


     ORDER - 1
            Case 2:12-cv-01282-JLR Document 649 Filed 11/16/20 Page 2 of 2




 1        Dated this 16th day of November, 2020.

 2

 3

 4
                                                   A
                                                   JAMES L. ROBART
 5                                                 United States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
